           Case 1:19-vv-01072-UNJ Document 33 Filed 05/06/21 Page 1 of 7




               In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: April 13, 2021

* * * * * * *                  *    *   *   **   *
VIRGIL TOPHAM,                              *              Unpublished
                                            *
              Petitioner,                   *              No. 19-1072V
                                            *
v.                                          *              Special Master Gowen
                                            *
SECRETARY OF HEALTH                         *              Stipulation for Award;
AND HUMAN SERVICES,                         *              Influenza (“flu”); Chronic
                                            *              Inflammatory Demyelinating
              Respondent.                   *              Polyneuropathy (“CIDP”).
* * * * * * * * * * * * *
Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, D.C., for petitioner.
Voris E. Johnson, U.S. Dept. of Justice, Washington, D.C., for respondent.

                                     DECISION ON STIPULATION1

         On July 25, 2019, Virgil Topham (“petitioner”) filed a petition for compensation in the
National Vaccine Injury Compensation Program.2 Petition (ECF No. 1). Petitioner received an
influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the “Table”),
on November 1, 2017. Stipulation (ECF No. 28). Petitioner alleges that he subsequently
suffered the injuries of Guillain-Barre syndrome (“GBS”) and Chronic Inflammatory
Demyelinating Polyneuropathy (“CIDP”), which petitioner alleges were caused-in-fact by his
receipt of the flu vaccine, with residual effects of his injuries lasting for more than six months.
Id. at ¶ 4.

       On April 13, 2021, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation. Respondent denies that the flu

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
           Case 1:19-vv-01072-UNJ Document 33 Filed 05/06/21 Page 2 of 7




vaccine caused petitioner’s alleged GBS and/or CIDP and residual effects, or any other injury.
Id. at ¶ 6. While maintaining their respective positions, the parties nevertheless now agree that a
decision should be entered awarding the compensation described in paragraph 8 of the
stipulation, which is attached hereto as Appendix A. Id. at ¶ 7.

        The stipulation awards a lump sum of $100,000.00 in the form of a check payable to
        petitioner. This amount represents compensation for all damages that would be
        available under 42 U.S.C. § 300aa-15(a).

       I adopt the stipulation as the decision of the Court and hereby award compensation in the
amount and on the terms set forth therein. Accordingly, the Clerk of Court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).


                                                         2
Case 1:19-vv-01072-UNJ Document 33 Filed 05/06/21 Page 3 of 7
Case 1:19-vv-01072-UNJ Document 33 Filed 05/06/21 Page 4 of 7
Case 1:19-vv-01072-UNJ Document 33 Filed 05/06/21 Page 5 of 7
Case 1:19-vv-01072-UNJ Document 33 Filed 05/06/21 Page 6 of 7
Case 1:19-vv-01072-UNJ Document 33 Filed 05/06/21 Page 7 of 7
